Case 1:15-cv-06049-JSR Document 191 Filed 10/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MANUEL DE JESUS ROSARITO,

Plaintiff, 15-ev-6049 (JSR)

-against- ORDER

 

MIS HIJOS DELI CORP., PALMA
GROCERY CORP., 251 E. 123RD
ST. REALTY, LLC, JOSE PALMA,
LEONIDA COLLADO, and JUNIOR
PALMA,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.d.

On September 30, 2020, the Court granted the motion of
Martin Restituyo, Esq., and Argilio Rodriguez, Esq., to withdraw
as counsel of record for defendants but “impose[d] as a
condition precedent to such withdrawal that [they] provide the
Court and plaintiff with email and physical address information
at which individual defendants have agreed to accept service of
process.” Memorandum Order dated September 30, 2020, Dkt. No.
190, at 8. The Court, having now received such information in a
letter to be docketed with this Order, grants the motion to
withdraw.

SO ORDERED,

Dated: New York, NY QV LMLY.
CG

October GC, 2020 JED S. RAKOFF, U.S.D.d.

 
Case 1:15-cv-06049-JSR Document 191 Filed 10/06/20 Page 2 of 2

RODRIGUEZ LAW, P.C.

EMPIRE STATE BUILDING | 350 FIFTH AVENUE | SUITE 5909 | NEW York, New York 10118

TELEPHONE (2 2) 960-3305
INFO@LAWRODRIGUEZ.COM | WWWW.LAWRODRIGUEZ,COM
ARGILIO RODRIGUEZ, ESQ.
ARGILIG@LAWRODRIGUEZ.COM

October 5, 2020

Hon, Jed Rakoff

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 14B
New York, NY 10007-1312

Re: Rosario y. Mis Hijos Deli Corp., et. al.
CA No, 15-cv-6049 (JSR) (DCF)

Your Honor,

We are outgoing counsel for Defendants in the above referenced matter. We write in
accordance with Your Honor’s decision dated October 1", 2020, granting the motion on behalf of
myself and co-counsel Martin Restituyo, Esq. to withdraw as counsel for defendants [Dkt. No.
190]. In response to Your Honor’s request to provide a mailing address and email for which
defendants have agreed to accept service of process for future documents in this action, please
see below:

Mis Hijos Deli Corp., 2401 2nd Ave, New York, NY 10035, junior palma@hotmail.com
Palma Grocery Corp., 2401 2nd Ave, New York, NY 10035, junior_palma@hotmail.com

251 E. 123rd Realty, LLC, 251 E. 123rd Street, Apt. 4D, New York, NY 10035,
junior_palma@hotmail.com

Jose Palma, 251 E. 123rd Street, Apt. 4D, New York, NY 10035, junior - palma@hotmail.com

Leonida Collado, 251 E. 123rd Street, Apt. LA, New York, NY 10035,
junior palma@hotmail.com

Junior Palma, 251 E. 123rd Street, Apt. 4D, New York, NY 10035, junior_palma@hotmail.com
Thank you for your attention to this matter,
Very truly yours,

/s/ Argilio Rodriguez
Argilio Rodriguez, Esq.

 
